SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

564
CAF 11-00659
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JAZIEL M.
---------------------------------------------
GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

NICOLE R., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR RESPONDENT-APPELLANT.

CHARLES N. ZAMBITO, COUNTY ATTORNEY, BATAVIA (PAULA A. CAMPBELL OF
COUNSEL), FOR PETITIONER-RESPONDENT.

JACQUELINE M. GRASSO, ATTORNEY FOR THE CHILD, BATAVIA, FOR JAZIEL M.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered March 1, 2011 in a proceeding pursuant to Family
Court Act article 10. The order adjudged that respondent had
neglected the subject child and placed respondent under the
supervision of petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Romeo M. (___ AD3d ___ [Apr. 20,
2012]).




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court